Citation Nr: 1514176	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, claimed as secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

3.  Entitlement to a compensable rating for erectile dysfunction.

4. Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

5.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.

6.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

7.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

8.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to May 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, dated in July 2009, September 2009, April 2010, and June 2010.

In correspondence dated in December 2014, the Veteran indicated that the issues of "[i]ncorrect payment rate of benefits" and "[c]laim for special monthly compensation," as well as the issue of "[p]ain," were also on appeal before the Board.  The Board notes that the Veteran was granted entitlement to special monthly compensation based on loss of use of a creative organ in a June 2010 rating decision, and that the separate issues of entitlement to service connection for "pain" as well as incorrect payment rates were not addressed by the AOJ in any of the prior decisions during the appeal period.  The Board recognizes that, with respect to the claims for higher ratings on appeal, diagnostic codes predicated on limitation of motion require consideration of a higher ratings based on functional loss due to pain on use or due to flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, here, it is not clear whether the Veteran is seeking to file an additional claim for entitlement to service connection for unspecified pain.  

As such, the Board remains without jurisdiction of these claims.  Accordingly, the Board must refer these matters to the AOJ so that the Veteran can clarify these issues, and so appropriate actions can be rendered thereafter.  38 C.F.R. § 19.9(b) (2014).

The Board further notes that a separate June 2014 statement of the case was issued which pertained solely to the issues of entitlement to service connection for ischemic heart disease and hypertension.  Although the Veteran filed a timely substantive appeal in August 2014 with respect to all issues listed on a concurrent June 2014 statement of the case which pertained to the issues listed on the title page, the attachment included with his substantive appeal did not list service connection for ischemic heart disease and hypertension among the issues he was appealing.  In addition, he clarified the issues which he was appealing in a subsequent correspondence dated in December 2014, and entitlement to service connection for ischemic heart disease and hypertension were not among the issues listed.  These issues were never certified to the Board, and are therefore not currently before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the issue of entitlement to service connection for a bilateral eye disability, the claim was denied by the RO in a September 2009 rating decision.  The Veteran filed a notice of disagreement in response to that denial in October 2009, and a statement of the case was issued in May 2011.  The Veteran filed a timely substantive appeal with respect to the issue in May 2011, although he did not specify whether he wanted a Board hearing at that time.  A supplemental statement of the case was issued in June 2014, and the issue was certified to the Board in August 2014.   

With respect to all remaining claims, a separate statement of the case was issued in June 2014.  In response to this statement of the case, the Veteran filed a timely substantive appeal in August 2014 with respect to all issues listed on any statements of the case and/or any supplemental statements of the case sent to him.  In addition, the Veteran included attachments which discussed the issues he was appealing to the Board, to include entitlement to service connection for a bilateral eye disability.  Although the August 2014 appeal was timely, the additional claims were not certified to the Board prior to the certification of the issue of entitlement to service connection for a bilateral eye disability, which was certified to the Board several days after VA's receipt of the August 2014 substantive appeal.  

Significantly, the Veteran's August 2014 substantive appeal indicated that he desired to testify before a Veterans Law Judge by live videoconference.  He again referenced his desire to have a hearing in correspondence dated in December 2014.  Therefore, the Board finds that a remand to schedule the Veteran for a videoconference hearing is required.  See 38 C.F.R. § 20.700 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board to be held at the RO closest to the Veteran.  The RO should notify the Veteran of the date and time of the hearing by contacting him at his most recent address of record.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







